UNPUBLISHED
                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                            No. 98-501



In Re: LISA BURT, c/o Darrell Burns, minor
son,

                                                        Petitioner.



       On Petition for Writ of Mandamus. (CA-97-3416-CCB)


Submitted:   February 17, 1998           Decided:    March 17, 1998


Before LUTTIG, HAMILTON, and WILLIAMS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Lisa Burt, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Lisa Burt, acting on behalf of her minor son Darrell Burns,

has filed a petition for a writ of mandamus ordering the district

court to issue her a default judgment in a civil rights action she

filed against various members of the Denton Sheriff's Department.

Mandamus is a drastic remedy to be used only in extraordinary cir-
cumstances. See Kerr v. United States Dist. Court, 426 U.S. 394,
402 (1976). Mandamus relief is only available when there are no

other means by which the relief sought could be granted, see In re
Beard, 811 F.2d 818, 826 (4th Cir. 1987), and may not be used as a

substitute for appeal. See In re United Steelworkers, 595 F.2d 958,

960 (4th Cir. 1979). The party seeking mandamus relief carries the

heavy burden of showing that she has "no other adequate means to

attain the relief [she] desires" and that her right to such relief
is "clear and indisputable." Allied Chem. Corp. v. Daiflon, Inc.,

449 U.S. 33, 35 (1980). Burt has not made such a showing. Accord-

ingly, although we grant Burt's motion to proceed in forma pau-

peris, we deny her motion to expedite and deny mandamus relief. We
dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                   PETITION DENIED




                                2